COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-16-00023-CR
                                               §
                            State,                              Appeal from the
                                               §
 v.                                                            171st District Court
                                               §
 ELIZABETH MUNOZ,                                           of El Paso County, Texas
                                               §
                            Appellee.                         (TC# 20140D02421)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
March 2, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Olivas, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 2, 2017.

       IT IS SO ORDERED this 30th day of January, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.